

EXHIBIT 10.5
TRANSITION AGREEMENT
This Transition Agreement (the “Agreement”), effective as of October 17, 2019,
is entered into by and between Joseph P. Slattery (“Employee”) on the one hand,
and TransEnterix, Inc. (the “Company”) on the other hand.
RECITALS
WHEREAS, Employee is employed by the Company as Executive Vice President and
Chief Financial Officer, and is party with the Company to that certain
Employment Agreement, dated March 6, 2018 (the “Employment Agreement”) attached
hereto as Exhibit A;
WHEREAS, the Employee has decided that he wants to retire from his roles as the
principal financial officer of a public company, and the parties have agreed to
a transition period based on the Company’s needs until December 31, 2019, and
then to secure additional transition assistance from the Employee as a
consultant until July 31, 2020;
WHEREAS, the parties have reached agreement on the terms governing the
Employee’s transition and desire to memorialize the terms and conditions by
entering into this Agreement.
NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable considerations, the receipt and sufficiency of which
hereby are acknowledged, the Company and Employee agree as follows:
1.Employment Status. Employee shall retire as the Executive Vice President and
Chief Financial Officer of the Company, on December 31, 2019. Until December 31,
2019, Employee shall continue in the roles of Executive Vice President and Chief
Financial Officer of the Company, and continue to perform all duties applicable
to such roles. The following terms will apply prior to December 31, 2019:


(a)Employee’s retirement shall be under Section 7(b) of the Employment
Agreement, and Employee acknowledges that he will not be eligible to receive any
post-employment benefits under the Employment Agreement once he retires, and the
Employment Agreement shall terminate as of December 31, 2019, without any other
action on the part of the Employee and the Company;
 
(b)Employee’s salary and benefits shall continue at the current level through
December 31, 2019;
(c)as of January 1, 2020, Employee shall be eligible for all post-employment
benefits afforded to all similarly situated employees of the Company, including,
without limitation, the right to elect COBRA benefits;


(d)Employee will continue to be eligible for disability benefits offered by the
Company to full-time, exempt employees through December 31, 2019;


(e)in the event of the death of the Employee prior to December 31, 2019, the
Employee’s estate shall be entitled to receive (i) his base salary through
December 31, 2019, and (ii) any reimbursement amounts for all reasonable
expenses incurred by him in connection with the conduct of





--------------------------------------------------------------------------------




business of the Company, provided he properly accounts therefor in accordance
with the Company’s policies; and
(f)the provisions of the TransEnterix, Inc. 2019 Amended and Restated Incentive
Compensation Plan (the “Plan”) will apply with respect to all outstanding awards
under the Plan in the event of death or disability of the Employee.


2.Consulting Agreement. The Employee and the Company have entered into a
Consulting Agreement, as set forth as Exhibit B to this Agreement, under which
Employee shall provide designated consulting services to the Company and its
subsidiaries effective as of January 1, 2020.


3.Consideration. Employee acknowledges and agrees that the continuation of his
Employment Agreement until December 31, 2019, and entry into the Consulting
Agreement constitute good and valuable consideration to which Employee would not
otherwise be entitled.


4.General Release of Claims and Covenant Not to Sue. Employee agrees, that as a
condition to the Company’s obligation under the Consulting Agreement, Employee
shall execute and deliver a General Release of Claims and Covenant Not to Sue
(the “Release”), as set forth as Exhibit C attached hereto, so that the Release
is effective as of December 31, 2019, to provide a release of Claims (as defined
in the Release).


5.No Future Payments Except Those Described Herein. Except as set forth in this
Agreement and the Consulting Agreement, it is expressly agreed and understood by
the parties that the Company does not have, and will not have, any obligation to
provide Employee at any time in the future with any bonus or other payments,
benefits, or consideration other than those set forth in Sections 1 and 2.


6.Return of Corporate Property. By December 31, 2019, Employee shall return to
the Company any and all corporate property and copies thereof in his possession
or under his custody or control, including without limitation: corporate credit
cards, keys and access cards, calling cards, cellular or mobile telephone,
parking permit, laptop, computer equipment and software.


7.Cooperation. Employee agrees to fully cooperate with the Company and Company
counsel to provide information and/or testimony regarding any current or future
litigation or investigations from actions or events occurring during his
employment with the Company. Except as prohibited by law, the Company shall
reimburse Employee for pre-approved reasonable out-of-pocket expenses for
providing such assistance and shall pay a reasonable reimbursement for his time
spent pursuant to this Section 7. This Section 7 does not cover payment for
separate counsel for Employee unless expressly pre-approved by the Company.
8.Waiver. If a party, by its actions or omissions, waives or is adjudged to have
waived any breach of this Agreement, any such waiver shall not operate as a
waiver of any other subsequent breach of this Agreement.


9.Successor and Assigns. This Agreement is binding upon and shall inure to the
benefit of the parties hereto, and the Releasees under the Release once
executed, and their respective heirs, executors, administrators, personal or
legal representatives, successors and/or assigns.


10.Severability. If any provision of this Agreement is or shall be declared
invalid or unenforceable by a court of competent jurisdiction, the remaining
provisions shall not be affected thereby and shall remain in full force and
effect.




2

--------------------------------------------------------------------------------




11.Integration and Modification. This Agreement, the Consulting Agreement, the
Release, and the ongoing effectiveness of the Employment Agreement until
December 31, 2019, contain all of the promises and understandings of the
parties. There are no other agreements or understandings except as set forth
herein, and this Agreement may be amended only by a written agreement signed by
Employee and the Company.


12.Advice to Consult Legal Representation. Employee is advised to consult with
legal counsel of his choosing, at his own expense, regarding the meaning and
binding effect of this Agreement and every term hereof prior to executing it.


13.Governing Law. Without regard to principles of conflicts of laws, the
internal laws of the State of North Carolina shall govern and control the
validity, interpretation, performance, and enforcement of this Agreement. The
Company and the Employee agree that any action relating to this Agreement shall
be instituted and prosecuted only in the courts of Durham County, North Carolina
or the federal courts of the Middle District of North Carolina, and the Company
and the Employee hereby consent to the jurisdiction of such courts and waive any
right or defense relating to venue and jurisdiction over the person.
14.Counterparts. This Agreement may be executed in any number of counterparts
and each such counterpart shall have the same force and binding effect as if
executed by all parties. Facsimile or pdf signatures shall have the same force
and effect as an original signature.


15.Acknowledgement. Employee acknowledges that:
(a)he has read and understood the terms and the meaning of this Agreement and
the Consulting Agreement, and that this Agreement and the Consulting Agreement
are written in a manner that he understands;
(b)the certain Employment, Confidential Information, Noncompetition and
Invention Assignment Agreement, dated September 26, 2013, shall remain in full
force and effect; and


(c)other than accrued and unpaid salary, benefits and business expenses as of
the date of this Agreement, he is not owed any payments from the Company for
services rendered, whether as wages or salary, bonuses, commissions, or other
benefits, except as provided for in this Agreement and the Consulting Agreement;


(d)he has had an adequate period of time to consider this Agreement before
signing it;
(e)he has been advised to consult with an attorney of his own choosing
concerning the legal significance of this Agreement and the Consulting
Agreement;


(f)he is not aware of any factual basis for a claim that the Company in any way,
has engaged in any improper acts or committed any improper omissions, or have
defrauded the United States Government; and


(g)the Company, its agents, representatives and employees have not made any
representations to him concerning the terms or effects of this Agreement, other
than those contained in the Agreement.


[Signatures on the next page.]


3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates set
forth below.
EMPLOYEE:                        TRANSENTERIX, INC.:


By:     /s/ Joseph P. Slattery                By:     /s/ Todd M. Pope        
Name:    Joseph P. Slattery                Name: Todd M. Pope
Date: October 17, 2019                    Title: President and Chief Executive
Officer
Date: October 17, 2019




4

--------------------------------------------------------------------------------






Exhibits:
Exhibit A
Employment Agreement, dated March 6, 2018, and effective as of March 1, 2018, by
and between the Registrant and Joseph P. Slattery (filed as Exhibit 10.6 to our
Annual Report on Form 10-K, filed with the SEC on March 8, 2018 and incorporated
by reference herein).

Exhibit B
Form of Consulting Agreement – attached

Exhibit C
Form of Release



Certain exhibits to this Transition Agreement and the Consulting Agreement are
not included in this filing as they are not material to any understanding of the
Agreements. The Company will provide such exhibits supplementally to the SEC
upon request.











--------------------------------------------------------------------------------





EXHIBIT B
CONSULTING AGREEMENT
THIS CONSULTING AGREEMENT (the “Agreement”) is made and entered into as of
January 1, 2020 (the “Effective Date”), by and between TRANSENTERIX, INC., a
Delaware corporation with its principal place of business in Research Triangle
Park, North Carolina (“TransEnterix”), and Joseph P. Slattery, an individual
(“Consultant”). TransEnterix and Consultant are individually referred to herein
as the “Party” and collectively as the “Parties” to this Agreement.
1.
Consulting Relationship. During the term of this Agreement, Consultant shall
well and faithfully render and perform such advisory or consulting services as
may from time-to-time be requested by TransEnterix, including but not limited to
those services described on Exhibit A attached hereto and incorporated herein by
reference, relative to the “Area of Interest” as defined in Exhibit A (the
“Services”). Consultant represents that Consultant has the qualifications,
experience, and ability to perform the Services properly. Consultant shall
devote such time and effort as may reasonably be deemed necessary for the
performance of the Services and shall perform the Services in a professional
manner. Consultant shall adhere to the policies of TransEnterix in performance
of the Services.



2.Consultant’s Fee. TransEnterix shall pay Consultant the fee for the
performance of the Services as set forth on Exhibit B in accordance with the
payment terms set forth on Exhibit B, attached hereto and incorporated herein by
reference. The Parties acknowledge and agree that the compensation set forth in
this Agreement represents the fair market value of the Services to be performed
by Consultant to TransEnterix.


3.Independent Contractor. Consultant’s sole relationship with TransEnterix is
that of an independent contractor. Consultant is not and shall not be deemed to
be an employee of TransEnterix. Nothing contained in this Agreement is intended
to or shall be construed to create between TransEnterix and Consultant a
relationship of employer/employee or principal/agent, or a joint venture,
partnership, franchise, or other legal relationship. Consultant at no time under
any circumstances shall hold itself out to be an employee of TransEnterix,
whether by words, actions, or otherwise. Consultant further understands and
agrees as follows:


(a)Method of Provision of Services. Consultant shall perform the Services in
compliance with the terms and conditions set forth in this Agreement and on
Exhibit A.


(b)No Authority to Bind TransEnterix. Neither Consultant, nor any agent of
Consultant, has authority to enter into contracts that bind TransEnterix or
create obligations on the part of TransEnterix without the prior written
authorization of TransEnterix.


(c)No Benefits. TransEnterix acknowledges that Consultant is eligible to elect
COBRA continuation coverage as a result of Consultant’s employment by
TransEnterix, which employment ended on December 31, 2019. Any such election to
receive COBRA continuation coverage shall be at Consultant’s sole expense.
Consultant otherwise acknowledges and agrees that Consultant will not be
eligible for any TransEnterix employee benefits, including severance, and, to
the extent Consultant otherwise would be eligible for any TransEnterix employee
benefits but for the express terms of this


B-1

--------------------------------------------------------------------------------




Agreement, Consultant hereby expressly waives and declines to participate in
such TransEnterix employee benefits.


(d)    Expenses. Consultant shall be responsible for any expenses incurred as a
result of Consultant’s performance of the Services and shall not be authorized
to incur on behalf of TransEnterix any expenses without the prior consent of
TransEnterix, which consent shall be evidenced in writing. As a condition to
receipt of reimbursement, Consultant shall be required to submit to TransEnterix
an itemized account of authorized expenses, with appropriate receipts, in a
manner that is reasonably acceptable to TransEnterix and in accordance with
TransEnterix policies. All travel and related expenses will be paid in
accordance with TransEnterix’ company policies.
(e)    Withholding; Indemnification. TransEnterix shall report all amounts paid
to Consultant pursuant to this Agreement to the U.S. Internal Revenue Service.
Consultant shall have full responsibility for applicable withholding taxes for
all compensation paid to Consultant under this Agreement, and for compliance
with all applicable labor and employment requirements with respect to
Consultant’s self-employment, sole proprietorship or other form of business
organization, including all federal and local income taxes in the Consultant’s
country of domicile, and all pension, employee welfare, worker’s compensation
insurance coverage requirements in the Consultant’s country. Consultant agrees
to indemnify, defend, and hold TransEnterix harmless from any liability for, or
assessment of, any claims or penalties with respect to such withholding taxes,
income taxes, labor, or employment requirements, including any liability for, or
assessment of, withholding taxes imposed on TransEnterix by the relevant taxing
authorities with respect to any compensation paid to Consultant, except
Consultant shall not be required to indemnify, defend, or hold TransEnterix
harmless from any liability resulting from a local, state, or federal government
or agency assessing tax or other penalties against TransEnterix based on a
finding that TransEnterix improperly classified Consultant as an independent
contractor..
4.
Term and Termination.

(a)This Agreement shall be effective as of the Effective Date and shall continue
until July 31, 2020, subject to the right of TransEnterix to terminate for Cause
(as defined below) immediately at any time, and the right of the Consultant to
terminate this Agreement on thirty (30) days prior written notice. The Agreement
can be extended by mutual agreement of the Parties. Upon any termination,
Consultant shall have no further rights under this Agreement and shall be
entitled only to receive the amounts due, if any, pursuant to Section 2 through
the effective date of termination.


(b)For purposes of this Section 4, TransEnterix shall have “Cause” to terminate
this Agreement upon: a determination by TransEnterix, in good faith, that
Consultant: (i) has breached in any material respect any of the terms or
conditions of this Agreement or any TransEnterix policy; provided, that
TransEnterix shall provide written notice of such alleged breach and, to the
extent TransEnterix believes, in its reasonable discretion, that such alleged
breach is curable, shall provide Consultant with thirty (30) days to cure such
breach, or (ii) has discriminated against any employee, customer, or other
person covered by any anti‑discrimination laws, regulations, or policies; or
(iii) is engaging or has engaged in conduct involving moral turpitude, willful
misconduct, or conduct which is detrimental in any material respect to the
standing, reputation or business prospects of TransEnterix or which has had, or
likely will have, a material adverse effect on TransEnterix’ business or
reputation.


5.Covenant Not to Disclose Confidential Information.


B-2

--------------------------------------------------------------------------------




(a)Confidential Information. Consultant agrees that during the term of this
Agreement, Transenterix may disclose or make available certain confidential,
privileged, and proprietary information relating to TransEnterix’ copyrights,
trade secrets, inventions, patents, trademarks, marketing research, computer
code and other technical information, software programs, prices, costs,
discounts, data, books, records, files, forms, lists, reports, accounts,
financial information, venture discussions, memoranda, summaries, instructions,
resources, processes, technologies, projects, research, procedures, experiments,
contracts, proposals, documentation, and information obtainable from examination
of any such items, in oral, written, machine‑readable, or other form, and on
tape, microfilm, microfiche, computer, optical, or other format, and other
similar matters that are not publicly known or publicly available (collectively,
the “Confidential Information”). The term “trade secrets” shall be given its
broadest possible interpretation under the law.
(b)Exclusions. Confidential Information does not include information that
Consultant can demonstrate by written or other documentary records: (i) was
rightfully known to Consultant without restriction on use or disclosure prior to
such information being disclosed or made available to the Consultant in
connection with this Agreement; (ii) was or becomes generally known by the
public other than by the Consultant’s noncompliance with this Agreement; or
(iii) was or is received by the Consultant on a non-confidential basis from a
third party that was not or is not, at the time of such receipt, under any
obligation to maintain its confidentiality.


(c)Non-Disclosure. As a condition to being provided with any disclosure of or
access to Confidential Information, Consultant agrees that during the term of
this Agreement and thereafter (whether this Agreement has expired or has been
terminated):


(i)Consultant shall not, directly or indirectly, use, reveal, or allow to be
used or revealed any aspect of the Confidential Information to any person, firm,
partnership, trust, corporation, or other association or entity (whether
governmental or private) except as expressly authorized by TransEnterix in
writing, or as reasonably required in order to perform Consultant’s duties and
responsibilities under the terms of this Agreement, or as required by law;


(ii)Consultant shall refrain from any action or conduct which might reasonably
be expected to compromise the confidentiality or proprietary nature of the
Confidential Information;


(iii)Consultant shall follow the reasonable suggestions made by TransEnterix
from time-to-time regarding the confidentiality and proprietary nature of the
Confidential Information;


(iv)Consultant shall not use the Confidential Information in any manner outside
the scope of this Agreement, in any manner competitive with TransEnterix, in any
unlawful manner, or to interfere with or attempt to terminate or otherwise
adversely affect any business relationship of TransEnterix;
(v)Consultant has no right and shall not in the future have any right to apply
or attempt to apply for or to obtain any patent, copyright, or other form of
intellectual property protection with regard to the Confidential Information;


(vi)Consultant shall safeguard the Confidential Information from unauthorized
use, access or disclosure using at least the degree of care it uses to protect
its own sensitive information and in no event less than a reasonable degree of
care; and


(vii)Consultant shall notify the TransEnterix in writing within two (2) business
days of any unauthorized disclosure or use of the Consultant’s Confidential
Information and cooperate with the


B-3

--------------------------------------------------------------------------------




Consultant to protect the confidentiality and ownership of all Confidential
Information, privacy rights and other rights therein.




B-4

--------------------------------------------------------------------------------




6.Proprietary Information. Consultant will make full and prompt disclosure to
TransEnterix of all inventions, improvements, discoveries, data, know-how,
research, procedures, designs, formulas, techniques, methods, trade secrets,
developments, technology, software and works of authorship, products, formulas,
business methods, documentation, data, designs, flow charts, specifications, and
algorithms, including any modifications, improvements or derivative works
whether patentable or not, which are or have been created, made, conceived or
reduced to practice by Consultant or under Consultant’s direction or jointly
with others during and relating to Consultant’s engagement by TransEnterix or
the business activities of TransEnterix, whether or not during normal working
hours or on the premises of TransEnterix (all of which are collectively referred
to in this Agreement as “Developments”). Consultant hereby agrees to assign, and
does hereby assign, to TransEnterix Surgical, Inc. or any of its affiliates as
directed by TransEnterix, all of Consultant’s right, title and interest in and
to all Developments and all related patents, patent applications, copyrights and
copyright applications, together with all rights to sue for and collect damages
by reason of past, present and future infringement of such assigned
Developments, as fully and entirely as the same would have been held and enjoyed
by Consultant or Consultant’s agents, representatives, or subcontractors had
this Agreement not been made. Consultant agrees that these obligations are
binding upon Consultant’s assigns, executors, administrators and other legal
representatives. Consultant agrees that to the extent copyrightable, any such
original works of authorship shall be deemed to be “works for hire” and that
TransEnterix shall be deemed the author thereof under the U.S. Copyright Act,
provided that in the event and to the extent such works are determined not to
constitute “works for hire” as a matter of law, Consultant hereby irrevocably
assigns and transfers to TransEnterix all right, title and interest in such
works, including but not limited to copyrights thereof. Consultant agrees to
cooperate fully with TransEnterix, both during and after any term, with respect
to the procurement, maintenance and enforcement of copyrights, patents and other
intellectual property rights (both in the United States and foreign countries)
relating to Developments.


7.Insider Trading. TransEnterix consultants are prohibited from trading in the
TransEnterix’ stock or other securities while in possession of material,
non-public information about TransEnterix. In addition, Company consultants are
prohibited from recommending, “tipping” or suggesting that anyone else buy or
sell TransEnterix’ stock or other securities on the basis of material, nonpublic
information. Violation of insider trading laws can result in severe fines and
criminal penalties, as well as immediate termination of this Agreement.


8.Indemnity.
(a)Transenterix. TransEnterix shall indemnify, defend and hold Consultant
harmless from all third party claims, costs, and reasonable attorneys’ fees
actually incurred (“Claims”) arising out of or resulting from TransEnterix’ (i)
negligence or misconduct under this Agreement, or (ii) breach of its
representations and warranties, provided such Claims are not the result of (x) a
material breach of this Agreement by Consultant, or (y) the negligence or
willful misconduct of Consultant, or Consultant’s employees, agents,
representatives, or consultants.


(b)Consultant. Consultant shall indemnify, defend and hold TransEnterix harmless
from all third party Claims arising out of or resulting from Consultant’s (i)
negligence or misconduct in providing the Services under this Agreement; (ii)
failure to perform its obligations under this Agreement, (iii) medical or
professional malpractice, and (iv) a breach of any representations, warrants or
covenants in this Agreement, provided such Claims are not the result of (x) a
material breach of this Agreement by TransEnterix, or (y) all or in part, the
negligence or willful misconduct of TransEnterix, or TransEnterix’ employees,
agents, representatives, or consultants (not including Consultant).




B-5

--------------------------------------------------------------------------------




(c)Indemnification Procedures. The indemnified Party shall promptly notify the
indemnifying Party in writing of any such suit or claim, and shall take such
action as may be necessary to avoid default or other adverse consequences in
connection with such claim. The indemnifying Party shall have the right to
select counsel and to control the defense and settlement of such claim;
provided, however, that the indemnified Party shall be entitled to participate
in the defense of such claim and to employ counsel at its own expense to assist
in handling the claim, and provided further, that the indemnifying Party shall
not take any action in defense or settlement of the claim that would negatively
impact the indemnified Party. The indemnified Party shall provide cooperation
and participation of its personnel as required for the defense at the cost and
expense of the indemnifying Party.


9.Representations, Warranties and Covenants.
(a)General. Consultant represents and warrants that (i) the Services will be
performed in a professional manner, in accordance with industry standards and in
compliance with applicable laws; (ii) Consultant has all required licenses and
is in good standing in accordance with applicable state laws to provide the
Services; (iii) Consultant is authorized to work in the United States as
required under the Immigration Reform and Control Act (“IRCA”) of 1986; and (iv)
Consultant’s execution, delivery and performance of this Agreement will not
violate the terms or provisions of any other agreement, contract or other
instrument, whether oral or written, to which Consultant is a party.


(b)Non-Infringement. Consultant represents and warrants that the Developments
produced under this Agreement shall be the sole product of Consultant; that
Consultant will not incorporate any invention, improvement, or discovery owned
by Consultant or any third party into any Development without TransEnterix’
prior written permission, and that the use and disclosure of the Developments
does not and will not infringe upon or violate any patent, copyright, trade
secret or other property right of any third party.


(c)Compliance with Laws and Policies. Each Party represents and warrants that it
will perform its obligations hereunder in compliance with all laws and
regulations applicable to this Agreement, including, but not limited to, the
following:


(i)laws, regulations, including safe harbor regulations, and official guidance
pertaining to the federal anti-kickback law (42 United States Code (“U.S.C.”) §§
1320a-7b, et seq. and its implementing regulations), state anti-kickback laws,
and laws prohibiting the submission of false claims to governmental or private
health care payors (31 U.S.C. §§ 3729, et seq. and its implementing
regulations). Consultant shall be responsible for conducting training, as
necessary, to assure Consultant’s employees comply with the requirements of this
Section;


(ii)federal and state laws and regulations relating to the protection of
individual and patient privacy. In the event that any Services provided under
this Agreement involve the use or disclosure of Protected Health Information or
“PHI” (as defined under the Health Insurance Portability and Accountability Act
of 1996 (as codified at 42 U.S.C. § 1320d-8), as amended and any regulations
promulgated thereunder;


(iii)federal, state and local laws and regulations relating to discrimination,
harassment or retaliation, whether based on race, color, religion, gender, sex,
age, sexual orientation, handicap and/or disability, national origin,
whistleblowing or any other legally protected class; and
(iv)the U.S. Foreign Corrupt Practices Act (“FCPA”). Consultant will not make
any payments or offers to pay anything of value to any government official in
contravention of the FCPA.




B-6

--------------------------------------------------------------------------------




(d)Consultant Exclusion and Debarment Lists; State Licensing. Consultant
represents warrants and covenants that Consultant is not, and shall not be
during the term:


(i)excluded from a federal health care program as outlined in Sections 1128 and
1156 of the Social Security Act;


(ii)debarred by the Food and Drug Administration (“FDA”) under 21 U.S.C. 335a;
or
(iii)otherwise excluded from contracting with the federal government.


10.Equitable Relief. Consultant acknowledges and agrees that a breach or
threatened breach by such Party of any of its obligations under Sections 5 and
6, would cause the TransEnterix irreparable harm for which monetary damages
would not be an adequate and agrees that, in the event of such breach or
threatened breach, TransEnterix will be entitled to equitable relief, including
a restraining order, an injunction, specific performance and any other relief
that may be available from any court, without any requirement to post a bond or
other security, or to prove actual damages or that monetary damages are not an
adequate remedy. Such remedies are not exclusive and are in addition to all
other remedies that may be available at law, in equity or otherwise.


11. Attorneys’ Fees. In the event that any action, suit, or other legal or
administrative proceeding is instituted or commenced by either Party hereto
against the other Party arising out of or related to this Agreement, the
prevailing Party shall be entitled to recover its reasonable attorneys’ fees and
court costs from the non-prevailing Party.


12.Miscellaneous.
(a)Survival. Without limiting the survival of any term or provision of this
Agreement which expressly or implicitly contemplates survival beyond the
termination or expiration of this Agreement, the provisions of Sections 3(e), 5,
6, 7, 8, 11, and 12 shall expressly survive the termination or expiration of
this Agreement.


(b)Assignment. Consultant may not without TransEnterix’ written consent thereto
assign, transfer, or convey his rights under this Agreement. This Agreement and
all of TransEnterix’ rights and obligations hereunder may be assigned,
delegated, or transferred by it, in whole or in part, to and shall be binding
upon and inure to the benefit of any successor of TransEnterix.


(c)Notice. Any notice required hereunder shall be deemed sufficient and service
thereof completed upon receipt, refusal, or nondelivery of same if same shall be
in writing and hand‑delivered or addressed to the addressee at the last known
post office address thereof, in the case of Consultant, or the registered office
of TransEnterix, in the case of TransEnterix, and mailed certified or registered
mail, with return receipt requested, postage prepaid.


(d)Severability. The provisions of this Agreement are deemed by the Parties to
be severable, and the invalidity or unenforceability of any one or more of the
provisions of this Agreement shall not affect the validity or enforceability of
any other provision.
(e)Waiver of Breach. The waiver by either Party of any breach of any provision
of this Agreement shall not operate or be construed as a waiver of any
subsequent breach of any provision of this Agreement.




B-7

--------------------------------------------------------------------------------




(f)Governing Law and Venue. The Parties hereto agree that without regard to
principles of conflicts of laws, the internal laws of the State of North
Carolina shall govern and control the validity, interpretation, performance, and
enforcement of this Agreement. TransEnterix and Consultant agree that any action
relating to this Agreement shall be instituted and prosecuted only in the courts
of Durham County, North Carolina or the federal courts of the Middle District of
North Carolina, and TransEnterix and Consultant hereby consent to the
jurisdiction of such courts and waive any right or defense relating to venue and
jurisdiction over the person.


(g)Entire Agreement. This Agreement sets forth the entire understanding between
the Parties with respect to the subject matter discussed herein and supersedes
any previous understandings or agreements, written or oral, between TransEnterix
and Consultant. All prior negotiations between TransEnterix and Consultant are
merged herein. This Agreement may be modified only by an agreement in writing,
signed by both Parties, expressly purporting to modify this Agreement.


(h)Article Headings. The article headings are for convenience of reference only
and shall not be construed as terms of this Agreement.


(i)Counterparts. This Agreement may be executed in two (2) or more counterparts,
each of which will be deemed to be an original of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement. This Agreement, to the extent signed and delivered by means of a
facsimile machine or by other electronic transmission of a manual signature (by
portable document format (pdf) or other method that enables the recipient to
reproduce a copy of the manual signature), shall be treated in all manner and
respects as an original agreement or instrument and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person.


B-8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, he Parties have executed this Agreement as of the Effective
Date.


CONSULTANT:




_____________________________
Joseph P. Slattery










COMPANY:
TRANSENTERIX, INC.


By:                                     
Name:
Title:






B-9